             Case 1:19-cv-01830 Document 1 Filed 06/21/19 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 SUNTRUST BANK,                                         )
 303 Peachtree Street NE                                )
 Atlanta, GA 30308                                      )
                                                        )
        Plaintiff,                                      )
                                                        )
 v.                                                     )
                                                        )     Case No. ___________________
 DR. CHARLES HENDERSON,                                 )
 12807 Pinnacle Drive, Apt. 304                         )
 Germantown, MD 20874                                   )
                                                        )
        Defendant,                                      )
                                                        )
 AVIS FARMER,                                           )
 905 East Meadows Court                                 )
 Oxon Hill, MD 20745                                    )
                                                        )
        Defendant,                                      )
                                                        )
 and                                                    )
                                                        )
 AMERICAN FEDERATION OF                                 )
 GOVERNMENT EMPLOYEES, AFL-CIO,                         )
 Serve: David Borer, Esq.                               )
        General Counsel                                 )
        80 F Street, N.W.                               )
        Washington, DC 20001                            )
                                                        )
        Defendant.                                      )

                            COMPLAINT FOR INTERPLEADER

       SunTrust Bank (“SunTrust”), by counsel and pursuant to 28 U.S.C. §§ 1332, 1335, 1397,

and 2361, for its Complaint for Interpleader, states as follows:

                                       INTRODUCTION

       1.      SunTrust brings this Complaint for Interpleader to resolve competing claims to

funds held with SunTrust. SunTrust presently holds the disputed funds in the amount of
             Case 1:19-cv-01830 Document 1 Filed 06/21/19 Page 2 of 5



$212,663.23 (“Funds”) as a stakeholder, and it wishes to interplead the Funds into the Court’s

registry pending resolution and disposition of all competing claim to the Funds. SunTrust

respectfully requests that it be dismissed from this litigation after the Funds are accepted for

deposit and its attorneys’ fees and costs are awarded.

                                            PARTIES

       2.      SunTrust is a Georgia state-chartered bank with its principal place of business in

Atlanta, Georgia. SunTrust maintains various banking and operational centers in the District of

Columbia and transacts business in the District of Columbia.

       3.      American Federation of Government Employees, AFL-CIO (“AFGE”) is a labor

organization and is headquartered at 80 F. Street, N.W., Washington, DC 20001.

       4.      Upon information and belief, Dr. Charles Henderson (“Henderson”) is a resident

and citizen of the State of Maryland and was the President of AFGE, Local 2607.

       5.      Upon information and belief, Avis Farmer (“Farmer”) is a resident and citizen of

the State of Maryland and was the Vice President of AFGE Local 2607.

                                        JURISDICTION

       6.      This is an action for interpleader of a sum that exceeds $500.00.

       7.      This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1335 and 2361,

in that there is diversity of citizenship between at least two of the claimant Defendants, and the

amount in controversy in this action exceeds $500.00, exclusive of interest and costs.

       8.      The court may exercise jurisdiction over the subject matter of this action pursuant

to Fed. R. Civ. P. 22 as there is diversity of citizenship among the parties, and the amount in

controversy exceeds $75,000.00.




                                                 2
              Case 1:19-cv-01830 Document 1 Filed 06/21/19 Page 3 of 5



        9.     Venue is proper in this Court pursuant to 28 U.S.C. § 1397 because AFGE is located

and headquartered in the District of Columbia. Also, a substantial part of the events or omissions

giving rise to the claims occurred in this District.

                                  COUNT I – INTERPLEADER

        10.    SunTrust incorporates the preceding paragraphs as if fully set forth herein.

        11.    On or about July 21, 2006, AFGE Local 2607 opened an account with SunTrust in

the District of Columbia, which bears account number xxxxxxxxx5114 (the “5114 Account”).

Account opening documents for the 5114 Account are attached hereto as Exhibit 1.

        12.    On or about October 17, 2018, AFGE Local 2607 deposited $146,425.39 with

SunTrust in a certificate of deposit account, which bears account number xxxxxxx0363 (the

“CD”). Account opening documents for the 0363 Account are attached hereto as Exhibit 2.

        13.    On or about October 29, 2018, AFGE Local 2607 opened an account with SunTrust

in the District of Columbia, which bears account number xxxxxxxxx6449 (the “6449 Account”)

(together with the 5114 Account and the CD, the “Accounts”). Account opening documents for

the 6449 Account are attached hereto as Exhibit 3.

        14.    Henderson and Farmer have signature authority on the 5114 Account and the 6449

Account. Also, Henderson opened the CD with SunTrust.

        15.    On May 2, 2019, SunTrust was sent a letter, attached hereto as Exhibit 4, from

AFGE, claiming that AFGE Local 2607 was disbanded, requesting that all of AFGE Local 2607’s

accounts be closed, and instructing SunTrust to issue a check for any funds in the accounts to

AFGE.




                                                   3
             Case 1:19-cv-01830 Document 1 Filed 06/21/19 Page 4 of 5



       16.     SunTrust also received a letter, attached hereto as Exhibit 5, from Henderson and

Farmer, demanding that any funds held in AFGE Local 2607’s accounts not be turned over to any

one other than Henderson and Farmer.

       17.     As of June 17, 2019, SunTrust is holding $7,062.00 in Account 5114 and

$56,841.87 in Account 6449. As of June 17, 2019, the balance of the CD was $148,759.36.

       18.     Under the circumstances, SunTrust is unable to determine factually or legally who

is entitled to the Funds. SunTrust is or may be exposed to multiple claims to the Funds.

       19.     SunTrust does not have any stake or ownership interest in the Funds (except to

recover its attorneys’ fees and costs incurred in bringing this action) and has acted in good faith

with respect to the Funds and the claimants thereto.

       20.     SunTrust respectfully requests that this Court determine to whom the Funds should

be paid.

       21.     SunTrust accordingly will deposit into the registry of the Court the disputed Funds

for disbursement in accordance with the judgment of this Court.

       22.     SunTrust has not brought this Complaint for Interpleader at the request of any of

the Defendants. There is no fraud or collusion between SunTrust and any of the Defendants.

SunTrust brings this Complaint of its own free will and to avoid being vexed and harassed by

conflicting and multiple claims.

       23.     SunTrust has incurred attorneys’ fees and costs associated with the dispute between

Defendants over the Funds. SunTrust is entitled to an award of attorneys’ fees and costs pursuant

to governing interpleader law and the signature cards, the deposit account agreement, and other

account documents that govern the Accounts. Copies of the rules and regulations that govern the

Accounts are attached as Exhibits 6 (5114 Account) and 7 (6449 Account and 0363 Account).



                                                4
      Case 1:19-cv-01830 Document 1 Filed 06/21/19 Page 5 of 5



WHEREFORE, SunTrust prays that the Court enter judgment:

(a)    requiring Defendants to answer this Complaint for Interpleader and litigate their
       claims between themselves for the Funds;

(b)    enjoining Defendants from instituting or prosecuting any proceeding in any other
       state or United States court affecting the Funds or the Accounts;

(c)    requiring that Defendants settle and adjudge between themselves, or upon their
       failure to do so, this Court settle and adjudge the claims and determine to whom the
       Funds should be paid;

(d)    permitting SunTrust to deposit the amount of the Funds, and all other amounts
       accrued, into the Court or as this Court otherwise directs to be subject to the order
       of this Court and to be paid out as this Court shall direct;

(e)    dismissing SunTrust from this suit with prejudice and forever discharging SunTrust
       from any and all further liability to Defendants relating in any way to the Funds,
       the Accounts upon payment of the Funds into the registry of this Court or as
       otherwise directed by this Court;

(f)    holding SunTrust harmless as against any claims made by Defendants or any other
       party claiming an interest in the Funds;

(g)    awarding SunTrust its attorneys’ fees and costs in their entirety;

(h)    awarding SunTrust any other and further relief that this Court deems just and
       proper.

                                     Respectfully submitted,

                                     SUNTRUST BANK


                                     /s/ S. Mohsin Reza
                                     S. Mohsin Reza
                                     DC Bar No. 985270
                                     Jason T. Kutcher
                                     DC Bar No. 1011988
                                     TROUTMAN SANDERS LLP
                                     401 9th Street, NW, Ste. 1000
                                     Washington, DC 20004
                                     Telephone: (202) 274-1927
                                     E-mail: mohsin.reza@troutman.com
                                     E-mail: jason.kutcher@troutman.com
                                     Counsel for Plaintiff SunTrust Bank



                                         5
